Opinion by
Judge Cofer:
It is not alleged that the appellant bet on the games, or that he knew that others bet on them. He cannot therefore be said to have *331suffered games to be played at which money was bet. It is essential to show that not only the owner or controller of the house knew that the games were played, but that he knew money or other thing of value was bet on them. He must suffer both the playing and betting, and one cannot be said to suffer a thing to be done unless he knows that it is being done.

Green F. Riddell, for appellant.


Hardin, for appellee.

The word “suffer” in the statute is used in the sense of allowing by silent consent, or by not prohibiting; one cannot give silent consent that a thing be done unless the purpose of another to do the thing be known. An indictment for suffering gaming must therefore charge in some way that the defendant knew that the game was being played, and that something was bet on it. This may be done by using the language of the statute or other equivalent words.
All that is charged in the indictment may be true, and yet the appellant may have been ignorant that any betting was being done. The indictment for that reason failed to state facts constituting a public offense, and the judgment should have been arrested. Judgment reversed, and cause remanded with directions to arrest the judgment.